Citation Nr: 1133532	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  99-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for headaches prior to February 8, 2000.

2.  Entitlement to a disability rating in excess of 10 percent for headaches prior to January 11, 2010.  

3.  Entitlement to a disability rating in excess of 30 percent for headaches as of January 11, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability, rated as patellofemoral syndrome.

5.  Entitlement to a disability rating in excess of 10 percent for a left knee disability, rated as patellofemoral syndrome, prior to June 17, 1999.

6.  Entitlement to a disability rating in excess of 20 percent for a left knee disability, rated as patellofemoral syndrome, as of June 17, 1999. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, continued noncompensable ratings for the Veteran's service-connected headaches and right and left knee disabilities.

The Board notes that the Veteran also had perfected an appeal for a claim for entitlement to an increased rating for a cervical spine disorder.  However, in an October 2001 statement, he requested the withdrawal of this issue.  Therefore, it is not before the Board.  

In a February 2005 supplemental statement of the case (SSOC), the RO increased the ratings for the right knee and left knee disabilities to 10 percent for each knee, effective January 29, 1999.  In a March 2005 SSOC, the RO increased the rating for the left knee disability to 20 percent, effective June 17, 1999; and increased the rating for headaches to 10 percent, effective February 8, 2000.  Thereafter, in an April 2011 rating decision, the RO increased the rating for headaches to 30 percent, effective January 11, 2010.  Inasmuch as higher evaluations are potentially available and as the ratings were already in appellate status, the Board will consider entitlement to increased ratings for headaches and bilateral knee disabilities for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was initially before the Board in December 2001, at which time the Board denied the claim for entitlement to an increased rating for headaches, and remanded the issues regarding entitlement to increased ratings for a bilateral knee disorder for further adjudication.  The Veteran appealed the portion of the December 2001 decision that denied an increased rating for headaches to the United States Court of Appeal for Veterans Claims (Court), which granted a Joint Motion for Remand in May 2002, vacating the portion of the decision that denied an increased rating for headaches.  In July 2003, the Board remanded the claim for an increased rating for service-connected headaches to afford further development in compliance with the Joint Motion.  Meanwhile, the claims for increased ratings for service-connected bilateral knee disabilities remained pending and were not part of the appeal before the Court.  However, these issues were re-certified and returned to the Board in April 2009 following the development pursuant to such remand.  

While these matters were pending, the Veteran appealed a March 2006 rating decision that denied service connection for posttraumatic stress disorder (PTSD).  Thereafter, the issues concerning increased ratings for headaches and bilateral knee disabilities, and the issue concerning service connection for PTSD, returned to the Board in April 2009, at which time it remanded all the issues for further evidentiary development.

Subsequently, in the aforementioned April 2011 rating decision, the RO granted service connection for PTSD and separate compensable ratings for limitation of motion for the right and left knees based on VAOPGPREC 9-98 (1998).  As the Veteran has not yet appealed either the initial ratings or effective dates assigned for these conditions, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  

In September 2001, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In a December 2008 rating decision, the RO continued the 30 percent and 20 percent disability ratings for the Veteran's service-connected cervical spine and lumbosacral spine disorders, respectively.  The Veteran did not perfect an appeal of that claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, those issues are not before the Board.


FINDINGS OF FACT

1.  Prior to February 8, 2000, the Veteran's tension/migraines headaches were manifested by infrequent attacks.  

2.  During the appeal period between February 9, 2000 and prior to January 11, 2010, the Veteran's tension/migraines headaches were manifested by headaches with characteristic prostrating attacks occurring on average once a month over the last several months; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the pendency of the appeal.

3.  As of January 11, 2010, the Veteran's tension/migraines headaches continued to be manifested by headaches with characteristic prostrating attacks occurring on average once a month over the last several months; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the pendency of the appeal.

4.  The medical evidence of record does not indicate that the Veteran has "moderate" right knee instability.  

5.  Prior to June 17, 1999, the medical evidence of record does not indicate that the Veteran has "moderate" left knee instability.

6.  As of June 17, 1999, the medical evidence of record does not indicate that the Veteran has "severe" left knee instability.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2000, the criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent disability rating, but no higher, for headaches have been met for the appeal period beginning February 9, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a disability rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2010).

4.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).

5.  Prior to June 17, 1999, the criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).

6.  As of June 17, 1999, the criteria for a disability rating in excess of 20 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2004 and June 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, VCAA letters dated in March 2006 and June 2009 from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice and notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal.  Thus, there is a timing error as to the VCAA and Dingess notices.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the Court has held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, initial and additional VCAA notices were provided in May 2004 and June 2009, after issuance of the initial unfavorable AOJ decision in April 1999.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2004, followed by subsequent VCAA and Dingess notice in March 2006 and June 2009, the RO readjudicated the claim in SSOCs dated in March 2005, January 2008, August 2008, and April 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here, a VCAA letter dated in May 2008 was compliant with the decision of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate higher ratings for his headaches and bilateral knee disabilities.  In any event, the Federal Circuit Court has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  The Veteran also was provided with VA examinations in connection with his claim.  Further, he was provided an opportunity to provide testimony in connection with his claim.  There is no indication from the Veteran or his representative that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its April 2009 remand.  Specifically, in the April 2009 remand, the RO was instructed to, inter alia, request from the Veteran information concerning any VA and private treatment records concerning his headaches and bilateral knee disabilities; to obtain any such VA and private treatment records; and to provide the Veteran VA examinations of his headaches and bilateral knees to determine the current nature and severity of his such headaches and bilateral knee disabilities.  In this respect, the RO sent the Veteran a request for private treatment records in June 2009, to which the Veteran failed to respond with regard to the issues of headaches and bilateral knee disabilities.  Further, the Veteran was provided VA examinations of his headaches and bilateral knees in January 2010.  The Board finds that the January 2010 VA examination reports substantially comply with the Board's April 2009 remand directives as the VA examiners responded to the questions posed in the April 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, January 1998) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A.  Headaches

In this case, the Veteran's headaches have been rated under Diagnostic Code 8100 (migraine).  38 C.F.R. § 4.124a.  The Veteran's current 30 percent rating for headaches is effective January 11, 2010.  Prior to that, it was rated as 10 percent disabling, effective February 8, 2000.  Prior to February 8, 2000, it was rated as noncompensable. 

According to Diagnostic Code 8100, a noncompensable disability rating is warranted for less frequent attacks.  A 10-percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30-percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.


Period Prior to February 8, 2000

A review of the evidence prior to February 8, 2000, reveals no complaints of, or treatment for, headaches in 1998 or 1999.  A December 1999 VA neurological examination report noted the headaches described by the Veteran as a bitemporal pressure sensation and a posterior head and upper neck stiffness sensation.  The head pain was exacerbated if he hit his head, which happened frequently while working with heavy equipment and around construction sites.  Any trauma to the head, even if dissipated with a helmet, triggered a brief (of less than a few minutes' duration) worsening of pain with the sensation of pressure in the temporal regions in the posterior head and neck.  Occasionally, the Veteran developed lightheadedness and nausea in association with hitting his head.  He had not lost work as a result of his headaches.  The Veteran reported the headaches occurred daily, lasting for several minutes in association with head trauma, and being almost continuous as a posterior dull aching and a bitemporal pressure sensation.  He was not receiving specific treatment for his headaches and was not on prescription drugs.  

Physical examination in December 1999 showed no evidence of trauma to the head or neck.  There was no evidence of prior surgery.  Temporomandibular joints were not tender and did not sublux on gentle opening and closing.  On cranial nerve examination, extraocular movements were full.  Facial sensation and muscle tone were normal.  The examiner indicated that the headache pattern was consistent with either muscle contraction/tension headaches or possibly a variant of temporomandibular joint syndrome, though physical examination did not support a diagnosis of temporomandibular joint syndrome.  The examiner further noted that the headaches were secondary to cervical muscle spasms that the Veteran experienced.  Because  the Veteran reported his headaches as occurring daily and as a persistent, low-grade tingling and aching sensation that was exacerbated by trauma to the head, the examiner believed that the head trauma was triggering cervical muscle guarding or spasm that exacerbated the headaches.  The examiner believed the tension headaches were functionally connected to the cervical muscle spasm.  

Based on the evidence above, the Board finds that the Veteran's chronic headaches are appropriately rated as noncompensable for the period prior to February 8, 2000. A higher 10-percent rating is not warranted because there is no evidence of headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Specifically, the medical evidence during this period shows that the Veteran did not receive any treatment, and took no medication, for his headaches.  While he reported chronic headaches that occurred daily and that were exacerbated by any head trauma, he reported these headaches as a persistent, low-grade tingling and aching sensation.  There is no evidence of prostrating attacks.  Thus, the Veteran may not receive a 10 percent rating for this period.  38 C.F.R. 
§ 4.1.  

The Board notes that other diagnostic codes for neurological conditions that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8103-8412.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Period Prior to January 11, 2010

A review of the evidence for this time period reveals complaints of frequent and chronic headaches and migraines in February 2000, March 2000, and June 2000.  See Private treatment records from F.G. Olivero, M.D., dated in February 2000, March 2000, and June 2000.  These treatment records indicated that the Veteran had tried Elavil and Ibuprofen to alleviate his headaches.  He denied any chest pain or pressure, shortness of breath, nausea, vomiting, diarrhea, or constipation.  There was no aura.  There were no neurological deficits.  

An August 2000 private treatment record from F.G. Olivero, M.D., noted that the headaches were usually unilateral.  There was no nausea.  The Veteran was bothered by light in his eyes.  This treatment record also noted that the Veteran had recent head trauma.  The assessment was mixed muscle tension headache and migraine headache.  

A January 2002 private treatment record from F.G. Olivero, M.D., revealed continued complaints of headaches, with reports of left-sided head pain, accompanied by nausea.  The headaches occurred once a month, were relieved by Imitrex, and were alleviated by bed rest.  

A VA examination report dated in August 2004 documented reports of onset of headaches in 1994.  The headaches occurred twice a week and lasted from one half day to two days.  The Veteran reported that the headaches had been occurring more often over the years; otherwise, there were no changes.  He described the pain as a sensation of being hit in the side of the head with a baseball bat.  He reported seeing a neurologist, who informed him that his headaches may be related to his neck problems.  At the time of the examination, he took Tylenol to alleviate his headaches.  The Veteran reported starting a new job three months prior to the examination, and missing only one day of work during those three months.  Prior to that, he worked part-time as a road paver, and would miss up to four days each month.  Examination found the pupils to be briskly reactive, with full fields, flat discs, and full extraocular movements without nystagmus.  Facial sensation and movement were normal.  Hearing was intact.  The uvula and palate elevated in midline, and the tongue protruded in midline.  Motor and sensory testing, coordination, station, and gait were within normal limits.  Reflexes were 2+ and symmetric, and the toes were down-going.  There was tenderness over the temporalis muscles and the paracervical muscles in the back.  No cranial bruits were heard.  The examiner confirmed that the Veteran had tension headaches that were somewhat variable in nature and unchanged over the past 10 to 11 years, marginally helped with Tylenol, and perhaps better helped with other analgesic medications.

In an undated statement, the Veteran provided a record of days that he missed from work due to his migraines.  According to the Veteran, he missed 13 days of work in 2000, starting in April, with one day a month through October and two days in November; 10 days of work in 2001, starting in April, with one day a month through October, and two days in November; 9 days of work in 2002, starting in April, with one day a month through October, and two days in November; 14 days of work in 2003, with two days in April, May, August, September, and November, and one day in June, July, October and December; and 20 days of work in 2004, with two days in April, June, August, September, October, November, and December, and three days in May and July.

Subsequent treatment records are silent as to complaints of, or treatment for, headaches until September 2005, when VA treatment records reveal complaints of headaches.  Examination of the head showed it to be atraumatic and normocephalic.  Neurological examination showed normal results.  He was employed.

The Veteran was provided another VA examination in November 2005.  At the time, he reported worsening headaches since 1999.  He reported recurring headaches that throbbed with severity and intensity, were usually unilateral, and that worsened with exertion, accompanied by nausea and vomiting.  He was sensitive to light, sound, and temperature changes during attacks.  During attacks, he would stay in bed and was unable to do anything.  The headaches occurred two to six times each month, and would last four to seven hours.  The Veteran claimed that the medication he took was no longer effective.  He also reported lost time from work due to the headaches.  Cranial nerve examination appeared normal.  There was no neuritis, neuralgias, or paralysis noted.  The examiner indicated that the tension headaches remained the same as migraine headaches.

Private treatment record dated in December 2006 showed an assessment of migraine headaches.  Private treatment record dated in November 2007 noted complaints of headaches.  

In this case, the Board finds that, resolving any doubt in favor of the Veteran, a 30 percent disability rating for the time period prior to January 2010 is warranted for the Veteran's service-connected headaches.  As noted above, in order to warrant a 30 percent disability rating, the Veteran's headaches would need to be manifested by characteristic prostrating attacks occurring on an average once a month over last several months.  In this regard, the Veteran reported missing work at least once each month due to migraine headaches since 2000.  Furthermore, at his November 2005 VA neurological examination, he reported occurrence of headaches at least twice each month, which was consistent with his record of the number of days he missed from work.  Throughout this time period, the Veteran also reported, variously, sensitivity to light, sound, and temperature changes; nausea and vomiting; and incapacitation due to migraine headaches.  As such, the Board finds that the symptomatology of the Veteran's migraines more closely approximates characteristic prostrating attacks occurring on an average once a month over last several months, warranting a 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.7.

However, there is no evidence that the Veteran's migraine headaches during the period prior to January 2010 resulted in very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  While it appears that these migraine headaches have had an effect on his occupation, there is no evidence that these headaches are productive of severe economic inadaptability.  Therefore, a disability rating higher than 30 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  To this extent, the Veteran's claim is granted.

Period as of January 11, 2010

A review of the evidence for this time period reveals a January 2010 VA neurological examination report, which noted complaints of pain from migraine headaches that was throbbing and of a "pushing pressure" sensation.  Daily headaches occurred at different times each day, with a pain level of 5/10.  The Veteran reported waking up at least once each week with a migraine headache.  Pain was in the frontal portion of the head, with nausea and sensitivity to light with migraine headaches.  Pain level for migraine headaches was 10/10, lasting from 15 minutes to four hours.  Migraine pain was described as sharp.  When headaches occurred at work, the Veteran had to stop what he was doing until the medication took effect.  Less than half of the headaches and less than half of the migraine headaches were prostrating.  Motor and sensory examinations were normal.  The examiner opined that the nature and extent of the Veteran's tension and migraine headaches alone were not productive of severe inadaptability.

Subsequent treatment records are silent as to complaints of, and treatment for, headaches.

Based on the evidence above, the Board finds that the Veteran's headaches are appropriately rated as 30 percent disabling.  A higher 50-percent rating is not warranted because there is no evidence of headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Specifically, the medical evidence during this period shows that less than half of the Veteran's headaches and migraines are prostrating, even though he reported chronic headaches that occurred daily and migraines that were accompanied by nausea and sensitivity to light.  Furthermore, the VA examiner indicated that the Veteran's headaches and migraines alone are not productive of severe inadaptability.  Thus, the Veteran may not receive a 50 percent rating for this period.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for neurological conditions that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8103-8412.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

B.  Knees

In this case, the Veteran's bilateral knee disorder is rated under Diagnostic Code 5257 (other impairment of the knee).  

According to Diagnostic Code 5257, which rates "other" knee impairment, to include recurrent subluxation or lateral instability, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or slight) is subjective and is entrusted to the judgment of the rating specialist.  The presence of effusion and swelling associated with painful motion and instability represent severe symptomatology, if constant.  History of locking of the knee, audible clicking and the presence of instability as demonstrated by a positive drawer test should be considered moderate or slight.  Recurring signs and symptoms, residuals, frequency of medical treatments and therapy, lost workdays, effects on job performance and employment, etc., should be considered when rating severity of disability.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A review of the evidence of record reveals no VA treatment for either knee in 1998 or 1999.  Private treatment records from F.G. Olivero, M.D., dated in February 1999, revealed complaints of right knee pain.  The Veteran complained of the right knee popping out with a lot of associated pain.  Examination showed some crepitus, but no joint laxity.  An X-ray of the right knee at the time showed a small bony ossicle posterior to the knee slightly medial to the midline.  This was thought to be a normal variant.  No bony or joint abnormality was seen.  

Another private treatment record from F.G. Olivero, M.D., dated in May 1999, noted complaints of right knee pain.  Crepitants were observed bilaterally.  By history, they subluxed and dislocated.  

Another private treatment record from F.G. Olivero, M.D., dated in June 1999, revealed that the Veteran blew out his left knee, and that it was very sore, painful, and swollen.  The Veteran reported that the kneecap popped out and popped back in.  No gross deformity or crepitus was observed.  Assessment was subluxation of the patella.  

A VA joints examination in December 1999 noted complaints of bilateral knee problems from overuse, including aches, pain, soreness, and tenderness, especially around the kneecaps.  The Veteran noticed crepitation with heavy use, repetitive use, and going up and down stairs.  Certain positions bothered him.  Holding his knees in a certain position for a prolonged period of time also caused him ache, tenderness, and soreness.  Weather changes also aggravated his knees.  Otherwise, the Veteran had normal ambulation, no surgery, used no cane or braces, and used no medication.  Examination showed normal station and gait.  The Veteran was able to toe and heel walk and squat.  There was some anterior knee pain with squatting.  No atrophy in the thighs was noted.  Examination of the right knee showed patellofemoral pain, mild crepitation with motion, no effusion, and no joint line pain.  Range of motion for the right knee was 0 to 140 degrees in flexion.  The knee was stable to medial, lateral, anterior, and posterior testing.  Examination of the left knee revealed anterior knee pain, patellofemoral pain, mild patellofemoral crepitation with motion, and no effusion.  Range of motion for the left knee was 0 to 140 degrees in flexion.  The left knee was stable to medial, lateral, and anterior and posterior testing.  McMurray's testing was negative.  

A June 2000 private treatment record, from F.G. Olivero, M.D., also noted complaints of persisting bilateral knee pain.  

Private treatment records from J.P. Kennedy, M.D., dated from January 2002 to March 2002 revealed a January 2002 evaluation for treatment of bilateral knee pain.  The Veteran indicated that he had had bilateral knee pain for a long time.  He was employed as a heavy equipment operator.  He localized his pain to the insertion of the quadriceps tendon at the patella and the infrapatellar tendon.  He noted no swelling.  He had popping and cracking.  He reported that it was sometimes painful.  There was pain reported with activity.  The Veteran had discomfort at night and had trouble sitting for long periods of time.  He reported that, because of this, he could not do "almost everything."  Examination showed mild effusions bilaterally, right somewhat greater than the left.  There was pain on palpation about both facets of the patella.  There was no crepitation with simple range of motion, but McMurray's testing reproduced anterior pain with some crepitation of the patella.  Positive patellar grind was found.  Patellae localized well.  There was no joint line tenderness.  Collaterals were stable.  McMurray's testing was negative for meniscal pathology.  Lachman's testing was negative.  The Veteran's knees had full range of motion.  X-rays revealed bony and soft tissue structures to be intact; without fracture, dislocation, or destructive lesions bilaterally.  There were no degenerative changes present.  The patellae were well-localized.  There was evidence for an osseous loose body in the posteromedial compartment of the right knee.

February 2002 and March 2002 private treatment records from the same physician reveal reports of less pain in the knees, but complaints of ongoing pain in both knees.  

Private treatment records from Akron General Sports & Physical Therapy, dated from January 2002 to February 2002, show evaluation for physical therapy and treatment with physical therapy.  A January 2002 evaluation report shows that the Veteran alleged pain in his knees for over 15 years.  He reported worsening symptoms due to working on his knees.  Current symptoms included chronic pain in the knees, with increased pain with crawling, when on his knees, and standing from a sitting position.  The Veteran was observed to have a normal gait; to have pain to palpation over the bilateral knees at the popliteal fossae, the bilateral fat pads, over the superior patellae bilaterally, and at the joint line both medially and laterally on bilateral knees; to have a range of motion within functional limits bilaterally; and to have patellar mobility within functional limits bilaterally.  Manual muscle testing was within functional limits for the bilateral lower extremities.  Flexibility was moderately decreased for the hamstrings bilaterally, and minimally decreased in the gastrocsoleus bilaterally.  Special tests demonstrated negative varus and valgus stress testing bilaterally.  With patellar testing, the Veteran had a positive compression test bilaterally and a positive apprehension test bilaterally.  The Veteran subsequently underwent physical therapy for his knees in February 2002.

Additional private treatment records from F.G. Olivero, M.D., dated in 2002, revealed complaints of bilateral knee pain in January 2002.  The knees were found to have crepitants bilaterally.  No effusion.  The Veteran again complained of bilateral knee pain in September 2002.  

A VA joints examination in October 2004 revealed that the Veteran worked as a heavy equipment machine driver, which required him to climb to get to his seat, thus hyperflexing his knee.  Complaints included pain all around the front of the knee and both sides of the knee.  Pain occurred daily and wakened the Veteran at night.  The Veteran had problems going up and down stairs and squatting, had recurrent swelling and occasional collapse of the knee.  But there was no locking of the knee.  The Veteran used no knee support on a regular basis.  Upon examination, he was found to have a normal gait, but had trouble doing any type of squatting with pain at the front of both knees, having to hold on while he did the squats.  He was able to walk on heels and toes.  The range of motion for both knees was from 0 degrees in extension to 130 degrees in flexion.  There was slight subpatellar crepitation.  The knees were tender at the anterior portion of the medial femoral condyle at the joint line.  The patellae were well-located.  The ligaments were intact.  There was no varus-valgus instability.  Drawer, Lachman's, pivot, shift, and McMurray's testing were negative.  There was no joint line tenderness or effusion.  The examiner noted that the Veteran was able to carry out his activities of daily living and do his work as a heavy equipment operator, albeit with some difficulty.  He had further functional loss, likely to result from flare-ups of symptoms or extended use.  Further functional loss would be due to pain, not represented by the degrees of limitation of motion.  The Veteran was unable to run.    

An April 2005 magnetic resonance imaging (MRI) of the left knee from S. Ahmad, M.D., showed no meniscus tear or ligament sprain, but there was mild irregularity along the inferior weight-bearing chondral surface of the medial femoral condyle.  

VA treatment records dated in September 2005 revealed complaints of chronic bilateral knee pain and stiffness in the knees.  Examination showed no joint swelling, tenderness, or erythema.  The assessment was knee pain.  

Another private treatment record dated in April 2005 revealed complaints of pain in both knees.  An April 2005 private X-ray of the knees showed normal knees.  An August 2005 private treatment record also noted complaints of bilateral knee pain.  A December 2006 private treatment note documented an assessment of degenerative joint disease; however, it was not noted the location of the degenerative joint disease.

Another VA joints examination in November 2005 noted complaints of daily and constant knee pain, being unable to walk and work, and trouble bending the knees.  The Veteran had no prosthesis.  He had a functional impairment with difficulty walking.  He lost three to five days of time from work each month.  Examination showed that the lengths of the legs from the anterior iliac spine to the medial malleolus were similar on both sides.  The Veteran had normal posture, but a restricted gait with his knee motion creating an uncertain gait.  However, the Veteran used no devices, brace, or crutches.  Both knees appeared to be arthritic in nature, although there was no swelling or tenderness.  There was no locking pain, no joint effusion or crepitus, and no ankylosis.  Range of motion in both knees was 0 degrees in extension and less than 100 degrees in flexion.  Flexion also was further restricted by pain, weakness, and lack of endurance.  Drawer and McMurray's tests were not done due to pain on flexion of both knees.  X-rays of the knees showed that the bony structure appeared to be normal, but the joint space appeared to have narrowed.

A VA treatment record dated in August 2008 documented complaints of knee pain.  The Veteran indicated that he could not attend physical therapy because of his work schedule.  

Subsequent treatment records show no complaints of, or treatment for, the knees.  In January 2010, the Veteran was provided another VA joints examination.  During the examination, the Veteran indicated that he was employed as a heavy equipment operator.  Concerning the right knee, the Veteran reported daily flares, exacerbated by walking.  The flares lasted throughout the day, with episodes of increased pain.  The flares were additionally limiting by about 50 percent of the Veteran's activity level.  The Veteran reported being unable to run, with pain during running and severe pain after running.  He could walk for about 15 to 20 minutes at most, after which he required sitting down for some time.  He was unable to engage in certain hobbies, such as water skiing and snow skiing.  With respect to the left knee, he experienced similar symptoms as he did with the right knee, with daily flares and problems with walking.  He reported cracking, popping, and swelling in the left knee.  He had had corticosteroid injections in the past, but not recently.  He also was unable to run due to pain in the left knee.  He was able to walk for about 15 to 20 minutes.  He used no assistive device.  For treatment, he took Vicodin and anti-inflammatory medications.  He was able to do his usual occupation, but had quite a bit of pain.  

Examination showed that the range of motion of both knees was 0 degrees in extension and 115 degrees in flexion.  Range of motion of both knees was limited by pain at the extremes of flexion, but not by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion, or flares.  There was crepitus with knee motion, mostly on the anterior aspect of the knee.  The knees were stable to varus and valgus stress, and anterior and posterior drawer tests.  There was coarse crepitus of the anterior knee bilaterally, with positive patellar ballottement.  McMurray's testing was negative bilaterally.  X-rays of the knees revealed bilateral medial compartment narrowing with a subchondral cyst visualized on the right side.  The diagnosis was mild to moderate degenerative joint disease, or osteoarthritis, of the bilateral knees.  

An August 2010 VA treatment record showed a complaint of increasing knee pain bilaterally, with the right greater than the left.  Assessment was bilateral knee pain.

Right Knee

In this case, the Veteran's right knee is currently rated as patellofemoral syndrome, under Diagnostic Code 5257, as mentioned above, as 10 percent disabling, effective January 29, 1999.

Based on the above evidence, the Board finds that a 20 percent evaluation for the Veteran's right knee patellofemoral syndrome is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.7.  While the record shows evidence of pain, crepitus, and effusion, there is no evidence of instability.  The right knee was stable to medial, lateral, and anterior and posterior drawer testing.  Furthermore, McMurray's, Lachman's, varus and valgus stress, pivot, and shift testing were negative.  The record additionally shows that the Veteran uses no assistive device for walking.  Thus, the Veteran may not receive a 20 percent rating for his service-connected right knee disability.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for knee disabilities that provide a 20 percent rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), 5259 (symptomatic removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Additionally, the Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  Furthermore, 
VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

In this regard, based on the January 2010 VA joints examination, in an April 2011 rating decision, the RO has already granted service connection for limitation of motion for the right knee at a 10 percent disability rating.  Thus, there is no need to further discuss the right knee disability in this respect.   

Left knee 

In this case, the Veteran service-connected left knee patellofemoral syndrome is currently rated under Diagnostic Code 5257 (other impairment of the knee).  38 C.F.R. § 4.71a.  The Veteran's current 20 percent rating is effective from June 17, 1999.  Prior to that, it was rated as 10 percent disabling.  

Period Prior to June 17, 1999

Based on the above evidence, the Board finds that a 20 percent evaluation for the Veteran's left knee patellofemoral syndrome is not warranted for the period prior to June 17, 1999, under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In this regard, medical treatment records from this time period show no complaints of, or treatment for, left knee symptomatology, including instability.  Thus, the Veteran may not receive a 20 percent rating for his service-connected left knee disability for the period prior to June 17, 1999.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for knee disabilities that provide a 20 percent rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), 5259 (symptomatic removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

As previously noted, the Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  Furthermore, 
VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

In this case, however, evidence of record does not support application of these additional diagnostic codes.  As noted above, the evidence of record during this time period shows no complaints of, or treatment for, left knee symptomatology, including instability and arthritis.  Given this evidence, the Veteran may not receive a separate disability rating for arthritis or for limitation of motion of the left knee for the period prior to June 17, 1999.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Period as of June 17, 1999

Based on the above evidence, the Board finds that a 30 percent evaluation for the Veteran's left knee patellofemoral syndrome for the period as of June 17, 1999, is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.7.  While the record shows evidence of pain, crepitus, effusion, and tenderness, there is no evidence of instability.  The left knee was stable to medial, lateral, and anterior and posterior drawer testing.  Furthermore, McMurray's, Lachman's, varus and valgus stress, pivot, and shift testing were negative.  The record additionally shows that the Veteran uses no assistive device for walking.  Thus, the Veteran may not receive a 30 percent rating for his service-connected left knee disability for the period as of June 17, 1999.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for knee disabilities that provide a 30 percent rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), 5259 (symptomatic removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Although a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, based on the January 2010 VA joints examination, in an April 2011 rating decision, the RO has already granted service connection for limitation of motion for the left knee at a 10 percent disability rating.  Thus, there is no need to further discuss the right knee disability in this respect.   

Finally, the Board notes that the disability ratings it has continued and granted for the Veteran's headaches, right knee patellofemoral syndrome, and left knee patellofemoral syndrome are effective from the dates assigned.  There is no basis to further stage these ratings.  Hart, supra.

Additionally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  The Board finds no evidence that the Veteran's service-connected headaches and bilateral knee disabilities markedly interfere with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  In fact, VA treatment records show only outpatient treatment.


ORDER

A compensable disability rating for headaches prior to February 8, 2000, is denied.

A disability rating of 30 percent for headaches prior to January 11, 2010, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.  

A disability rating in excess of 30 percent for headaches as of January 11, 2010, is denied.

A disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A disability rating in excess of 10 percent for left knee patellofemoral syndrome prior to June 17, 1999, is denied.

A disability rating in excess of 20 percent for left knee patellofemoral syndrome as of June 17, 1999, is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


